SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

717
CA 13-02187
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF LISA DIFRANCESCO, KELLY EARNST,
BRENDA HIGGINS, MICHAEL JANOWSKY, MICHELLE
MARASCHIELLO AND RAYMOND YUREK,
PETITIONERS-RESPONDENTS,

                     V                                              ORDER

COUNTY OF NIAGARA, JAMES R. VOUTOUR, AS SHERIFF
OF COUNTY OF NIAGARA, CITY OF NORTH TONAWANDA,
NIAGARA COUNTY DEPUTY SHERIFF’S ASSOCIATION,
RESPONDENTS-APPELLANTS,
ET AL., RESPONDENTS.


JAECKLE FLEISCHMANN & MUGEL, LLP, BUFFALO (BEVERLEY S. BRAUN OF
COUNSEL), FOR RESPONDENTS-APPELLANTS COUNTY OF NIAGARA AND JAMES R.
VOUTOUR, AS SHERIFF OF COUNTY OF NIAGARA.

SHAWN P. NICKERSON, CITY ATTORNEY, NORTH TONAWANDA, FOR
RESPONDENT-APPELLANT CITY OF NORTH TONAWANDA.

LAW OFFICES OF W. JAMES SCHWAN, BUFFALO (W. JAMES SCHWAN OF COUNSEL),
FOR RESPONDENT-APPELLANT NIAGARA COUNTY DEPUTY SHERIFF’S ASSOCIATION.

REDEN & O’DONNELL, LLP, BUFFALO (TERRY M. SUGRUE OF COUNSEL), FOR
PETITIONERS-RESPONDENTS.


     Appeals from a judgment (denominated order) of the Supreme Court,
Niagara County (Matthew J. Murphy, III, A.J.), entered February 28,
2013 in a proceeding pursuant to CPLR article 78. The judgment
granted the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 13, 2014                           Frances E. Cafarell
                                                   Clerk of the Court